Case 2:19-mp-00109-BB   Doc 1 Filed 12/23/19 Entered 01/28/20 17:06:08   Desc
                        Main Document    Page 1 of 12
Case 2:19-mp-00109-BB   Doc 1 Filed 12/23/19 Entered 01/28/20 17:06:08   Desc
                        Main Document    Page 2 of 12
Case 2:19-mp-00109-BB   Doc 1 Filed 12/23/19 Entered 01/28/20 17:06:08   Desc
                        Main Document    Page 3 of 12
Case 2:19-mp-00109-BB   Doc 1 Filed 12/23/19 Entered 01/28/20 17:06:08   Desc
                        Main Document    Page 4 of 12
Case 2:19-mp-00109-BB   Doc 1 Filed 12/23/19 Entered 01/28/20 17:06:08   Desc
                        Main Document    Page 5 of 12
Case 2:19-mp-00109-BB   Doc 1 Filed 12/23/19 Entered 01/28/20 17:06:08   Desc
                        Main Document    Page 6 of 12
Case 2:19-mp-00109-BB   Doc 1 Filed 12/23/19 Entered 01/28/20 17:06:08   Desc
                        Main Document    Page 7 of 12
Case 2:19-mp-00109-BB   Doc 1 Filed 12/23/19 Entered 01/28/20 17:06:08   Desc
                        Main Document    Page 8 of 12
Case 2:19-mp-00109-BB   Doc 1 Filed 12/23/19 Entered 01/28/20 17:06:08   Desc
                        Main Document    Page 9 of 12
Case 2:19-mp-00109-BB   Doc 1 Filed 12/23/19 Entered 01/28/20 17:06:08   Desc
                        Main Document   Page 10 of 12
Case 2:19-mp-00109-BB   Doc 1 Filed 12/23/19 Entered 01/28/20 17:06:08   Desc
                        Main Document   Page 11 of 12
Case 2:19-mp-00109-BB   Doc 1 Filed 12/23/19 Entered 01/28/20 17:06:08   Desc
                        Main Document   Page 12 of 12
